Citation Nr: 1544164	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-43 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), chronic major depression, chronic adjustment disorder, anxiety and panic attacks, and a sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This appeal is before the Board of Veterans' Appeals (Board) from February 2010 and July 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded the Veteran's appeal for the claims of service connection for bilateral hearing loss and tinnitus, with instruction to comply with the Veteran's request to testify at a hearing before the Board.  In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  The Board is therefore satisfied that the instructions in its remand of June 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, chronic major depression, chronic adjustment disorder, anxiety and panic attacks, and a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to service.

2.  Tinnitus was either incurred in service or secondary to the Veteran's bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided a VA examination of his claimed hearing loss and tinnitus in February 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any complaints of or treatment for hearing loss or tinnitus.  At the Veteran's July 1972 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
Not tested
0
LEFT
5
5
5
Not tested
0

At the Veteran's June 1976 separation examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
10
15
10
LEFT
45
45
25
10
10


Private treatment records indicate that the Veteran had his hearing tested in July 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
40
40
LEFT
35
35
40
40
40

The report included two different speech recognition scores, but it was unclear whether either of them used the Maryland CNC test.

The Veteran underwent a VA examination in February 2010.  He reported hearing loss that had existed for 33 years and tinnitus for the past several years.  He had difficulty hearing and understanding conversations.  Tinnitus was constant and in both ears.  The Veteran reported military service consisting of heavy artillery without use of hearing protection or any hearing conservation program.  After service, the Veteran worked as a USDA clerk for 5 years and as a policeman for 17 years.  As a policeman, he used hearing protection and entered a hearing conservation program.  He has used power tools without protection.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
25
LEFT
15
15
15
15
25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  The examiner diagnosed bilateral hearing loss and constant tinnitus.  The examiner opined that hearing loss was less likely than not due to noise exposure in the military.  This opinion was based on the rationale that the Veteran has normal pure tone thresholds and slight decreased speech recognition, which is typical of hearing loss caused by aging.  The examiner further opined that tinnitus was at least as likely as not due to noise exposure outside of the military.  This opinion was based on the rationale that the Veteran had to fire weapons at a range for qualifications as a policeman for 17 years, and his tinnitus did not manifest until the past several years.

Private treatment records reflect that the Veteran again had his hearing tested in April 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
Not tested
40
LEFT
35
40
40
Not tested
40

The report again included two different speech recognition scores, but it was unclear whether either of them used the Maryland CNC test.

Private treatment records show that the Veteran again had his hearing tested in September 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
35
45
LEFT
30
35
45
40
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The Veteran's audiologist opined that the Veteran's hearing loss is more likely than not the result of his four years of military results around artillery.  The opinion was based on the rationale that the Veteran was exposed to greater noise on a regular basis in service without hearing protection, while after service he was only exposed to noise at the firing range where hearing protection was mandatory.

In his September 2010 substantive appeal, the Veteran stated that he was exposed to heavy artillery during his military service.  He was assigned to field artillery with the 155mm Howitzer.  He was not issued any hearing protection.  In contrast, when he was employed with the state highway patrol, his mandatory firing range qualification was only once a year and included hearing protection.  He denied using power tools or going hunting since service.  His tinnitus had been constant since service.

The Veteran underwent another VA examination in March 2013.  He reported constant tinnitus since military service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
60
70
LEFT
55
60
65
70
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 80 percent in the left ear.  The examiner determined that pure tone test results were not valid for rating purposes.  Specifically, the examiner noted that the Veteran's test results were in significant disagreement with his face-to-face conversational ability and with his distortion product otoacoustic emissions (DPOAEs).  DPOAE results were robust and demonstrated no evidence of outer hair cell damage as would be expected by the pure tone thresholds as measured.  Similarly, the Veteran demonstrated relatively high speech recognition tests conducted at 35 decibels, yet he was unable to hear any pure tones softer than 40 decibels.  Finally, the examiner noted that the pure tone thresholds were in significant disagreement with test results obtained in 2010.  Because the examiner considered the Veteran's responses unreliable, no opinion was provided regarding the etiology of any hearing loss or tinnitus. 

In his April 2014 hearing request, the Veteran stated that he had never been around equipment as loud the artillery he was exposed to in the military.

Private treatment records indicate that the Veteran had his hearing tested in July 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
65
LEFT
25
35
50
55
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  His audiologist restated the opinion he had provided in September 2010.

At his July 2015 hearing, the Veteran stated that in service he was exposed to artillery fire, machine gun fire, hand grenades, and naval artillery.  He did not have hearing protection.  He experienced ringing in his ears.  In his civilian occupation as a state highway patrolman, he never fired his handgun except during an annual qualification at the firing range, during which he wore hearing protectors.  He denied ever hunting, riding a motorcycle, or using loud power tools such as a chainsaw. 

The Board finds that the evidence shows that the Veteran's hearing loss is related to service.  The significant change in his hearing as measured in his July 1972 entrance examination and his June 1976 separation examination reflects hearing damaged by exposure to artillery fire.  Indeed, his June 1976 examination shows that his left ear hearing loss was already a disability for VA purposes.  38 C.F.R. § 3.385.  The Board recognizes that the March 13 VA examiner believed that the Veteran was exaggerating his symptoms and his reports are therefore unreliable.  Regardless of whether the Veteran exaggerated his symptoms in that particular examination, the Veteran's service treatment records, along with the opinion of his private audiologist, show a relationship between current hearing loss and service.  For these reasons, the Board finds that the evidence shows that the Veteran's hearing loss is related to service, and service connection is therefore granted.

As to tinnitus, the Board similarly finds that the evidence is at least in equipoise to show that tinnitus is related either to service or to the Veteran's hearing loss.  While the evidence is vague and contradictory as to when the Veteran's tinnitus had its onset, the only rationale offered to show it is not related to service is that, according to the February 2010 VA examiner, tinnitus is instead related to the Veteran's annual firearm qualification as a highway patrol officer.  The Board does not find this rationale adequate, as the Veteran has consistently stated that he wore hearing protection at his yearly firing range visit, and wore no such protection during his time in service.  Furthermore, the examiner supports this rationale with the vague statement that tinnitus had its onset "these past several years."  The Board finds the Veteran's statements that tinnitus began in service more specific and therefore more probative.  Finally, no examiner has given an opinion as to whether the Veteran's tinnitus is related to his hearing loss.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related either to service or to his hearing loss, and service connection must therefore be granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

A July 2015 rating decision denied service connection for, among other conditions, an acquired psychiatric disorder, to include PTSD, chronic major depression, chronic adjustment disorder, anxiety and panic attacks, and a sleep disorder.  The Veteran submitted an August 2015 notice of disagreement with respect to this issue, and the RO has not as of yet provided a statement of the case.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, chronic major depression, chronic adjustment disorder, anxiety and panic attacks, and a sleep disorder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


